UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :        17-CR-61 (LAP)
                                   :
ANDREW DAVENPORT,                  :
                                   :
                    Defendant.     :
-----------------------------------x

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Mr. Davenport’s motion to modify his

sentence pursuant to 18 USC section 3582 (c)(1)(A) (dkt. no.

251) because of the COVID-19 pandemic. The Government has

opposed (dkt. no. 253), and Mr. Davenport has replied (dkt. no.

254).   For the reasons set out below, the motion is denied.

    The Court assumes without deciding that it has the power to

waive the administrative exhaustion requirement.

    As set out in the papers, Mr. Davenport is a 52-year-old

man who is a non-insulin dependent diabetic with a history of

Hypertension and Myochardial Infarction.    According to his most

recent medical review, he is currently stable with a good

prognosis.    Mr. Davenport is compliant with his medication,

walks 3-4 miles a day, and has lost approximately 16 pounds

since his surrender on January 21 (to serve a sentence of a year

and a day).    From the Court’s lay perspective and observations

of Mr. Davenport, the weight loss is a good development for Mr.

Davenport’s health, not a result of any disease or illness.


                                 1
     The Government has described the measures in place in the

BOP in general and at FCI Schuylkill in particular to avoid the

spread of COVID-19 within BOP facilities.   The Warden reports

that there are no current cases of COVID-19 at Schuylkill but

that Haverford, the town in which Mr. Davenport proposes to be

released, has one of the highest rates of COVID-19 infection in

the Commonwealth of Pennsylvania.

     There is no suggestion that Mr. Davenport poses a danger to

the community or a risk of flight.

     Based on Mr. Davenport’s relative youth and the facts that

his medical conditions are well-controlled, that there are no

COVID-19 cases at Schuylkill, and that Haverford has a high

infection rate for COVID-19, the Court finds that Mr. Davenport

has not demonstrated extraordinary and compelling reasons for

release pursuant to 18 USC section 3582(c)(1)(A).   Accordingly,

the motion (dkt. no. 251) is denied.



SO ORDERED.

Dated:   New York, NY
           April 9, 2020




                            ___________________________________
                            Loretta A. Preska
                           Senior United States District Judge




                               2
